Citation Nr: 0807618	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of migraine headaches, currently rated at 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision rendered by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veteran Affairs (VA), which granted service 
connection for migraine headaches at 10 percent disabling, 
effective October 8, 2003.  The veteran testified at a 
hearing before a Decision Review Officer (DRO) in October 
2005.  A transcript of that hearing has been associated with 
the claims folder.  

The veteran's claim was previously before the Board.  The 
veteran testified before the undersigned Veterans Law Judge 
in April 2007.  A transcript of the hearing is of record.  In 
August 2007, this case was remanded for additional 
development.   


FINDING OF FACT

Migraine headaches are manifested by migraine like headaches 
occurring at least 12 times a month and severe headaches 
occurring about 2 to 3 times a month.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for migraine 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 
(2007). 







REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in October 2003, prior to the initial adjudication of 
the claim.  The letter provided adequate notice with respect 
to the evidence necessary to establish entitlement to service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the veteran is challenging the disability evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, the veteran has been fully notified in 
this regard.  

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the October 2003 correspondence did not provide the 
veteran with the type of notification now required by 
Vazquez-Flores.  However, the veteran was provided with 
notification regarding the rating criteria in a Statement of 
the Case (SOC) prior to the readjudication of the case.  The 
Board notes that, in a May 2004 letter, the veteran expressed 
awareness of the requirements for a rating increase under the 
diagnostic code she is rated under.  Also, the veteran was 
issued a letter in March 2006 which informed her that the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
The letter also provided examples of the type of evidence 
that may be submitted.  Although complete VCAA notice was 
provided after the initial adjudication of the claim, this 
timing deficiency was remedied by the issuance of a 
Supplemental Statement of the Case (SSOC).  Mayfield v. 
Nicholson, 444 F.  3d 1328 (Fed. Cir. 2006).  Thus, VA's duty 
to notify in this case has been satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2007).  After careful review of the evidentiary 
record, the Board concludes that the veteran's condition has 
not significantly changed and a uniform evaluation is 
warranted.  

The veteran's chronic headaches are currently evaluated as 10 
percent under VA's Schedule for Rating Disabilities, 38  
C.F.R. § 4.124a, Diagnostic Code (Code) 8100.  Under these 
criteria, characteristic prostrating attacks averaging one in 
two months over the last several months are to be evaluated 
as 10 percent disabling.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating  
attacks occurring on an average of once a month over the last  
several months.  A 50 percent evaluation is warranted for 
migraines with very frequent and completely prostrating and 
prolonged attacks which produce severe economic 
inadaptability.  

The veteran asserts that her service-connected migraine 
headaches are more severe than presently evaluated.  As will 
be explained below, the Board finds in the veteran's favor.  

During service the veteran complained of and was treated for 
migraine headaches.  
The veteran was afforded a VA compensation and pension 
examination in April 2004.  During this examination, the 
veteran reported her headaches as a sharp pressure like 
sensation 10/10 with a frequency of 1 to 2 times per month.  
She noted that the headaches lasted approximately 5 hours.  
The veteran indicated that her headaches were accompanied by 
photophobia and phonophobia, as well as nausea and vomiting.  
The veteran related that she always required a quiet dark 
room to rest and that she has been prescribed Zomig.  The 
veteran reported being hospitalized in 1999 for severe 
headaches that required IV drug therapy.  The veteran's 
cranial nerves were 2-12 intact, and there were no visual 
field deficits or nystagmus.  It was noted that it was 
difficult to ascertain prostrating events because the veteran 
was not working.  A headache impact test revealed a score of 
67 with a range of scores 36-78.  The veteran was diagnosed 
with common migraines.  

A VA outpatient treatment report, dated in December 2005, 
showed that the veteran was doing well and was discharged 
from the neurological clinic; she was instructed to return to 
the clinic if the headaches returned or became uncontrolled.

At a hearing before the DRO in October 2005, the veteran 
maintained that she had headaches at least 2 to 3 times per 
week and that they lasted all day at times.  The veteran 
testified that when she cannot control her headaches she goes 
to sleep, turn off the lights and blocks out any noise.  The 
veteran indicated that she was a student, but she had to miss 
several classes as a result of the headaches.  The veteran 
also reported that when she has a migraine she is unable to 
take care of herself or her children.  The veteran's husband 
testified that the when the veteran has a migraine she is 
very uncomfortable and unable to work around the house. 

At her personal hearing in April 2007, the veteran testified 
that she has headaches at least 12 times per month; she 
stated that the headaches are so bad that she can't get out 
of bed and function.  The veteran testified that the 
headaches are getting worse; she noted that, when she gets 
real bad headaches, she locks herself up in a dark room, as 
she is unable to tolerate any noise or light.  The veteran 
reported getting severe headaches about 2 to 3 times a month; 
she stated that the headaches can last up to one week, and 
there is nothing she can do to stop them.  The veteran 
reported that these headaches "knock her out." The veteran 
indicated that she has had to drop several classes as a 
result of the headaches.  The veteran related that the 
headaches get so bad that they sometimes make her want to put 
herself out of her misery.  The veteran also indicated that 
she was currently taking Topomax as well as using over-the-
counter drugs.  

The veteran was afforded another compensation and pension 
examination in September 2007.  The veteran reported during 
this examination that she continues to get headaches daily 
lasting about four hours and that she takes Topiramate twice 
daily.  It was noted that she gets migraines weekly.  
Regarding the headaches severity, it was noted that less than 
half of the attacks were prostrating and they usually lasted 
hours.  The veteran's cranial nerves were intact, reflexes 
were normal and cerebellar exam was normal.  There was no 
trauma to the central nervous system.  The veteran was 
diagnosed with chronic headaches, probably migraines.  The 
examiner noted that the condition affected the veteran's 
daily activities, including chores, shopping, exercise, 
sports, recreation, traveling, feeding, bathing and dressing.  

After a careful review of the evidence the Board finds that 
the evidence as a whole demonstrates that the criteria for a 
30 percent evaluation are met.  To warrant a 30 percent 
evaluation the evidence must show that the veteran has 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
The veteran reported during her April 2007 hearing that she 
gets three different kinds of headaches, routine headaches 
that occur on a frequent basis, migraine like headaches that 
occur at least 12 times a month and severe headaches which 
occur about 2 to 3 times a month.  

The severe headaches, according to the veteran, could last up 
to one week and once they start there is nothing she can do 
to stop them.  The veteran also reported that when she gets 
them she locks herself up in a dark room, as she is unable to 
tolerate any noise or light.  The September 2007 examination 
noted that less than half of the veteran's attacks were 
prostrating and they usually lasted hours.  The VA examiner 
also indicated the veteran's headaches had an impact on her 
daily activities including a severe impact on her ability to 
exercise, participate in recreational activities and travel.  
Although the veteran is on medication to prevent migraines, 
she still continues to report daily headaches.  The evidence 
reflects that the veteran's headaches have continued to be a 
significant problem, and that the veteran could be 
incapacitated during a flare-up.  Thus, the Board finds that 
the veteran's headaches more nearly approximate the criteria 
for a 30 percent evaluation. 

However, the Board notes that an evaluation higher than 30 
percent is not  warranted in this case.  The evidence does 
not show that the veteran's headaches are manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  As noted 
above, the veteran  has asserted that her headaches interfere 
with school and that she has had to withdraw from some 
classes due to her headaches.  Although the veteran reported 
having to drop several of her classes, she still maintains 
that she is still actively a student. 
While the record reflects persistent headaches that are a 
problem for the veteran, there is no indication in the 
evidence of severe economic inadaptability.  The Board 
recognizes that the veteran is unemployed.  However, nothing 
in the record suggests that her unemployment is caused by 
this condition.  Accordingly, the Board finds that an 
evaluation in excess of 30 percent is not for application. 


ORDER

Entitlement to a rating of 30 percent for migraine headaches 
is granted, subject to the controlling regulations applicable  
to the payment of monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


